MEMORANDUM **
Andre Johnson, a former California pretrial detainee, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Bar*266nett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
Johnson contends that prison officials failed to properly diagnose and treat his injuries after he slipped and fell at the detention center. The district court’s grant of summary judgment was proper because Johnson failed to raise any material disputed issues of fact regarding his medical treatment. See McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (per curiam) (noting that deliberate indifference requires a purposeful failure to respond to a prisoner’s medical needs, and that negligence in diagnosing or treating a medical condition, or even medical malpractice, does not amount to a violation of a prisoner’s Eighth Amendment rights), overruled on other grounds, WMX Technologies, Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997) (en banc); Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir.1990) (holding that the failure to transfer prisoner with his medical records was not deliberate indifference).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.